KEN PAXTON
                                     ATTORNEY GENERAL OF TEXAS

                                              March 9, 2015



The Honorable Abelino Reyna                              Opinion No. KP-0010
McLennan County Criminal District Attorney
219 North 6th Street, Suite 200                          Re: Programs to which jurors may donate
Waco, Texas 76701                                        their juror reimbursement under subsection
                                                         61.003(a)(4) of the Government Code
                                                         (RQ-1224-GA)

Dear Mr. Reyna:

        You ask whether subsection 61.003(a)(4) of the Government Code restricts the programs
allowed to be considered by jurors for donation of jury reimbursements to only juror counseling
programs.' Section 61.003 authorizes programs to which a juror may donate the juror's daily
reimbursement. See TEX. Gov'T CODE ANN.§ 61.003(a) (West 2013). Subsections (a)(l)-(3) list
specific categories of funds and services to which a juror's donation is permitted. See id.
§ 61.003(a)(l) (crime victims), (2) (child welfare and protective services), (3) (shelter and services
to victims of family violence). Subsection 61.003(a)(4) provides that a juror may donate his or
her daily reimbursement to

                any other program approved by the commissioners court of the
                county, including a program established under Article 56.04(f),
                Code of Criminal Procedure, that offers psychological counseling to
                jurors in criminal cases involving graphic evidence or testimony.

Id. § 6 l.003(a)(4). -You assert the language of the provision is ambiguous because of the final
comma, and you question whether the phrase "that offers psychological counseling to jurors in
criminal cases involving graphic evidence or testimony" modifies "a program established under
Article 56.04(f), Code of Criminal Procedure" or "any other program approved by the
commissioners court of the county." Request Letter at 1.

        The cardinal rule of statutory construction is to ascertain and give effect to the intent of the
Legislature. Zanchi v. Lane, 408 S.W.3d 373, 376 (Tex. 2013). '"Legislative intent is best
revealed in legislative language."' In re Office of Att'y Gen., 422 S.W.3d 623, 629 (Tex. 2013)
(orig. proceeding) (quoting Entergy Gulf States, Inc. v. Summers, 282 S.W.3d 433, 437 (Tex.

        1
         See Letter from Honorable Abelino Reyna, McLennan Cnty. Crim. Dist. Att'y, to Honorable Greg Abbott,
Tex. Att'y Gen. at 1 (Sept. 22, 2014), https://www.texasattorneygeneral.gov/opinion/requests-for-opinion-rqs
("Request Letter").
The Honorable Abelino Reyna - Page 2               (KP-0010)



2009)). Statutory words and phrases "shall be read in context and construed according to the rules
of grammar and common usage." TEX. Gov'T CODE ANN. § 311.0ll(a) (West 2013).

        Relevant to the structure of subsection 61.003(a)(4), the doctrine of the last antecedent
provides that "a qualifying phrase in a statute . . . must be confined to the words and phrases
immediately preceding it to which it may, without impairing the meaning of the sentence, be
applied." Spradlin v. Jim Walter Homes, Inc., 34 S.W.3d 578, 580 (Tex. 2000); accord In re
Guardianship of Finley, 220 S.W.3d 608, 615 (Tex. App.-Texarkana 2007, no pet.). "Such
words, phrases, and clauses are not to be construed as extending to or modifying others which are
more remote." Jn re Guardianship of Finley, 220 S. W .3d at 615 (quotation marks omitted). The
exception to the doctrine is that when "several words are followed by a clause which is as much
as applicable to the first and other words as to the last, the clause should be read as applicable to
all." Id. (quotation marks omitted). Under this doctrine, the phrase "that offers psychological
counseling to jurors in criminal cases involving graphic evidence or testimony" should be
construed to modify only the immediately preceding phrase "a program established under Article
56.04(f), Code of Criminal Procedure" and not as a limitation on the first phrase "any other
program approved by the commissioners court of the county" for several reasons. TEX. Gov'T
CODE ANN. § 61.003(a)(4) (West 2013). First, the fact that article 56.04(f) authorizes a
commissioners court to authorize a program identical to that which is described in the last phrase
suggests that the last phrase describes the program identified in the immediately preceding phrase
and is not as directly applicable to the first phrase. TEX. CODE CRIM. PROC. ANN. art. 56.04(f)
(West Supp. 2014). Second, the final comma acts in conjunction with the immediately preceding
comma to identify and separate the referenced statutory code from the article number and the
descriptive phrase. The two commas setting off "Code of Criminal Procedure" are merely a
preferred method of referring to article 56.04(f) of the Code of Criminal Procedure. See TEX.
LEGISLATIVE COUNCIL DRAFTING MANUAL § 7.61 (Aug. 2014) at 120 (providing examples of
citations for Texas Codes, all of which show the particular code set off with commas). 2

       The language of subsection 61.003(a)(4) supports this construction in its use of the term
"including." TEX. Gov'T CODE ANN. § 61.003(a)(4) (West 2013). The Code Construction Act
informs us the term "including" is typically a term of "enlargement." Id. § 311.005(13). The use
of the term here indicates that the entire phrase after "any other program approved by the
commissioners court" is intended to be one of enlargement or expansion. Id. § 61.003(a)(4).

        Moreover, a construction of the last phrase as the only program that could be approved for
juror donation would essentially render the first phrase meaningless because under such a
construction the commissioners court would not have the authority to approve "any other
program." Id. Courts will avoid construing a statute in a way that renders its language
meaningless. See Fleming Foods of Tex., Inc. v. Rylander, 6 S.W.3d 278, 284-85 (Tex. 1999);
see also Tex. Workers' Comp. Ins. Fund v. Del Indus. Inc., 35 S.W.3d 591, 593 (Tex. 2000)
(acknowledging presumption that "each sentence, clause and word [in a statute] is to be given
effect ifreasonable and possible" (quotation marks omitted)). If the Legislature intended the only
program that could be approved by the commissioners court to be a juror psychological counseling

        2
        Available at http://www.tlc.state.tx.us.
The Honorable Abelino Reyna - Page 3            (KP-0010)



program, it could have drafted its 2007 amendment of subsection 61.003(a)(4) to achieve that
result by deleting the authority for a commissioners court to approve "any other program." It did
not do so. See Act of May 25, 2007, 80th Leg., R.S., ch. 1378, § 5, 2007 Tex. Gen. Laws 4713,
4715. Instead, the Legislature retained the language giving the commissioners court authority to
choose "any other program" and added authority to allow donations to a juror counseling program.
See FM Props. Operating Co. v. City of Austin, 22 S.W.3d 868, 884-85 (Tex. 2000) (relying on
the principle of statutory construction that the Legislature knows how to enact law effectuating its
intent). Our construction gives effect to all of the language in subsection 61.003(a)(4).

       For these reasons, we conclude that subsection 61.003(a)(4) of the Government Code does
not limit the donation of juror reimbursements to only juror counseling programs.
The Honorable Abelino Reyna - Page 4          (KP-0010)



                                    SUMMARY

                      Subsection 61.003(a)(4) of the Government Code does not
              limit the donation of juror reimbursements to only juror counseling
              programs.

                                            Very truly yours,




                                            KEN PAXTON
                                            Attorney General of Texas



CHARLES E. ROY
First Assistant Attorney General

BRANTLEY STARR
Deputy Attorney General for Legal Counsel

VIRGINIA K. HOELSCHER
Chair, Opinion Committee

CHARLOTTE M. HARPER
Assistant Attorney General, Opinion Committee